UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4181


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALBERTO ARREDONDO-GARCIA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   Loretta Copeland
Biggs, District Judge. (1:15-cr-00338-LCB-2)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North
Carolina, for Appellant.   Randall Stuart Galyon, OFFICE OF THE
UNITED   STATES  ATTORNEY,   Greensboro,  North  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alberto Arredondo-Garcia pled guilty, pursuant to a written

plea        agreement,     to   conspiracy     to    distribute      cocaine,        in

violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), 846 (2012), and

being an illegal alien in possession of a firearm, in violation

of     18     U.S.C.     §§ 922(g)(5),     924(a)(2)       (2012).      The     court

ultimately        sentenced     Arredondo      to    97     months     in     prison.

Arredondo’s attorney has filed a brief in accordance with Anders

v. California, 386 U.S. 738 (1967), certifying that there are no

nonfrivolous           issues   for     appeal,     but     questioning       whether

Arredondo’s guilty plea was knowing and voluntary.                           Although

advised of his right to do so, Arredondo has not filed a pro se

supplemental       brief.       The   Government     has    declined    to    file    a

responsive brief.          We affirm.

       Because Arredondo did not move in the district court to

withdraw his plea, we review the guilty plea hearing for plain

error.        United States v. Williams, 811 F.3d 621, 622 (4th Cir.

2016).        To establish plain error, Arredondo must show:                      (1)

there was error; (2) the error was plain; and (3) the error

affected his substantial rights.                  United States v. Olano, 507
U.S. 725, 732-35 (1993).              A defendant meets this burden in the

guilty plea context by “show[ing] a reasonable probability that,

but for the error, he would not have entered the plea.”                        United

States v. Dominguez Benitez, 542 U.S. 74, 83 (2004).                    Our review

                                           2
of the transcript of Arredondo’s Fed. R. Crim. P. 11 hearing

reveals    no     error—plain       or    otherwise—in             the     underlying      plea

colloquy.          Rather,       the      court          fully      complied       with    the

requirements      of   Rule      11,     ensuring        that      Arredondo’s      plea   was

knowing,    voluntary,        and      supported         by   an    independent      factual

basis.      We    therefore      conclude          his    guilty     plea    is    valid   and

enforceable.

    In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.                                  We

thus affirm the district court’s judgment.                           This court requires

counsel    to     inform    Arredondo,         in        writing,     of     the   right    to

petition    the    Supreme       Court    of       the    United     States    for   further

review.     If Arredondo requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel may move in this court to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on Arredondo.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court    and    argument          would     not    aid    the    decisional

process.



                                                                                   AFFIRMED




                                               3